Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/19/21 has been entered.
 
	
Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Item 1) provides general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.

Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The incorporation-by-reference paragraph in the specification for the Sequence Listing (5/19/21) is missing or incomplete. See item 1) a) or 1) b) above.


Claim Interpretation
The amendment to claim 1 reciting, “A polypeptide of SEQ ID NO:1, 2, 3, or 4.” is interpreted as meaning the sequence of the polypeptide consists of  SEQ ID NO:1, 2, 3, or 4, in view of Applicant’s response.


Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 is drawn to the polypeptide of claim 1 having an amino- or carboxyl-terminal cysteine.  However, of the four polypeptides of claim 1, two begin with cysteine and none end with cysteine. Therefore, for claim 9 the carboxyl terminus of the polypeptide (of claim 1) cannot comprise a cysteine. If it did, it would not include all the limitations of the claim, i.e., consisting of SEQ ID NO:1, 2, 3 or 4.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 remains rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a polypeptide of SEQ ID NO:1, 2, 3 or 4, conjugated  to a label or other molecule, wherein in the conjugate of said polypeptide maintains the ability to binds EGF or TNFα, does not reasonably provide enablement for the polypeptide comprised by a fusion protein or conjugate, wherein in that context the polypeptide does not bind EGF or TNFα.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate or the reasons set forth in the previous Office action and as recast here to address the amendment to claim 1, upon which claim 13 depends.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of  predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Claim 13 is drawn to a fusion protein or conjugate comprising the polypeptide of SEQ ID NO:1, 2, 3, or 4. The issue of enablement deals with knowing how to use the fusion protein or conjugate. Protein sequence(s) flanking the polypeptide of claim 1 can affect its function in complex and unpredictable ways.
Claim 13 has no size or functional limitation.  The only structural limitation is that the fusion protein or conjugate comprise one of SEQ ID NO:1-4. The context of the polypeptide, the largest of which is a defined 18 amino acids, will affect its function.  While the specification discloses that when labeled, e.g., biotinylated (Example 2), or conjugated to a magnetic bead (Example 5) the polypeptide maintained its ability to bind EGF, the ability to bind EGF or TNFα would reasonably be expected to be context-dependent due to the complexity of stability and availability of the small polypeptide binding region as part of a larger protein structure.  Prior art reference Molecular Biology of the Cell (4th Ed.) (Alberts et al. New York: Garland Science, 2002, Chapter 3; from https://www.ncbi.nlm.nih.gov/books/NBK26830/, “Few of the Many Possible Polypeptide Chains Will Be Useful”, PTO-892 mailed 8/28/20), discusses the effect of amino acid substitutions on function of a typical 300 amino acid-long polypeptide, which is also applicable to the situation wherein a small peptide of 8-18 amino acids is comprised by a larger polypeptide of unknown composition. Alberts et al. state, “Only a very small fraction of this vast set of conceivable polypeptide chains would adopt a single, stable three-dimensional conformation—by some estimates, less than one in a billion. The vast majority of possible protein molecules could adopt many conformations of roughly equal stability, each conformation having different chemical properties. ¶ …. Proteins are so precisely built that the change of even a few atoms in one amino acid can sometimes disrupt the structure of the whole molecule so severely that all function is lost.” In the general reference book on proteins by Creighton Proteins, 1984, PTO-892 mailed 8/28/20), the complexity of three-dimensional protein structure is illustrated using bovine pancreatic trypsin inhibitor as an example (Figures 6-9 and 6-12).  In that protein, spans of as few as ten amino acids form distinct structural features (e.g., residues 47-56 form an alpha-helix).  Creighton also states (p. 223, top) that “The common properties [of protein structure] illustrate the general rules of protein architecture, but each protein is unique and generally attains its functional properties by incorporating specific exceptions to those generalities.” Similarly, Zhou et al. (Mol. Omics, 15:280-295, 2019, PTO-892 mailed 8/28/20) discuss active peptides in natural larger protein contexts, which is different than the instant claimed polypeptide because the instant peptide of SEQ ID NO:1 has no natural protein context.  Past studies are described in Zhou et al. in which it was shown that the context of the binding peptide is important in determining binding specificity and affinity (p. 281, col. 2, second paragraph). It was found that for flexible peptides, “context is therefore essential for conformational constraint of the intermolecular recognition and interaction involved in these systems.” (p. 288, col. 1, end of first paragraph). For peptides which bind SH3 domains (PPII), it was found that in their natural protein context the polypeptide context enhances stability and improves peptide selectivity for cognate over noncognate binding partners (p. 293, col. 2, first paragraph).  In a broader view, this shows that for a binding peptide, e.g., instant SEQ ID NO:1, in the context of a polypeptide, the extra amino acids around the peptide are likely to influence both stability/affinity and selectivity of the peptide. In a similar story of context, Chen et al. (EMBO J., 14 (12): 2784-2794, 1995, PTO-892 mailed 8/28/20) teach that the substitution of a single amino acid in the variable heavy CDR2 domain of an antibody (part 2 of 3 CDRs, short peptides of the heavy chain antibody variable region that work in conjunction with the light chain variable region to be responsible for antibody specificity and affinity) can totally ablate antigen binding and that the same substitution in a closely related antibody can have opposite effects on binding (e.g., see entire document, including Figure 1).  The authors compared the effects of identical substitutions in related anti-phosphocholine antibodies DI6 and TI5, and as shown in Figure 3, some substitutions increased antigen binding in one antibody while ablating it in the other. Other amino acid changes in antibodies produced only small or insignificant changes in binding affinity.  Again this shows that the context of a polypeptide, such as that of the instant claims, within a larger protein can greatly influence binding.  The prior art supports complexity and unpredictability of the influence of amino acids surrounding a binding peptide.  

Applicant argues because previous claims 4 and 12 were indicated as allowable and in view of the cancellation of claims and amendment to claim 1, all claims are now in condition for allowance. The argument has been fully considered, but is not persuasive.  For the reasons set forth above and as discussed in the previous Office action, claim 13 remains rejected.  As discussed above in view of the prior art, the larger amino acid context of a functional peptide/polypeptide can significantly influence its function (e.g., Zhou et al. and Chen et al.). In view of the breadth of the claim as encompassing fusion proteins or conjugates without limit, the complexity and unpredictability of inferring function of a small polypeptide as part of a structurally and functionally undefined protein or conjugate as supported by the prior art, and the paucity of working examples and direction or guidance as to fusion proteins or conjugates comprising the claimed polypeptides that would reasonably be expected to preserve the ability of the polypeptide in a larger context to bind EGF or TNFα, it is maintained that enablement of the invention is not commensurate in scope with the claims. In the interest of compact prosecution, it is noted that were the claim to be amended to simply add a function, such as binding EGF, the claim may be subject to a rejection under 35 USC 112(a), for failure to meet the requirements for written description because of the lack of a representative number of species to support the broad genus.


Allowable Subject Matter
Claims1 and 15 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday and Tuesday, 8am-1pm; Thursday, 8am-2pm; Friday 8am-12pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        June 3, 2021